          Case 4:21-cv-00804-MWB Document 1 Filed 05/03/21 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                       IN THE MIDDLE DISTRICT OF PENNSYLVANIA

TAMARA VRABEC                                 :
49 Skyward Drive
Danville, PA 17281,                           :
      Plaintiff                               :
         v.                                   : Civ No.
                                              :
GEISINGER CLINIC                              :
100 N. Academy Ave,
Danville, PA 17822                            :

GEISINGER MEDICAL CENTER             :
100 N. Academy Ave,
Danville, PA 17822                   :
       Defendants                    :
       _______________________________________________________________________

                                           COMPLAINT


    1. Plaintiff is Tamara Vrabec, M.D., residing at 49 Skyward Drive, Danville, PA 17821.

    2.                                                                                 stock

corporation providing physician services to Geisinger Medical Center, (Geisinger MC), a hospital

and trauma center located at 100 N. Academy Ave, Danville, PA 17822.

    3. Defendant Geisinger Medical Center is a hospital and trauma center located at 100 N.

Academy Ave, Danville, PA 17822.

    4. Geisinger Clinic shares the same address, same officers, and same directors as Geisinger

Medical Center. Upon information and belief, the Clinic exclusively performs its services to

Geisinger MC, and both entities assert supervision and control over Plaintiff and are joint-
          Case 4:21-cv-00804-MWB Document 1 Filed 05/03/21 Page 2 of 14




    5. The acts and occurrence giving rise to this Complaint occurred at Geisinger MC in

Danville, Pennsylvania.

                                    JURISDICTION AND VENUE

    6. Plaintiff brings this cause of action for violations of Title VII, 42 U.S.C § 2000e, et seq,

an amendments thereunder, including the Lily Ledbetter Fair Pay Act of 2009, 42 U.S.C. §

2000e-5(e)(3)(A), retaliation under Title VII, the Equal Pay Act of 1963, 29 U.S.C. § 206(d), the

Pennsylvania Human Relations Act, 43 P.S. Labor § 951 et seq., and the Age Discrimination in

Employment Act, 29 U.S.C. § 621, et seq.

    7. Jurisdiction in this case is based upon 28 U.S.C. §§ 1331 and 1343(a)(4) because the

cause of action arises under the laws of the United States and Plaintiff seeks redress for

violations of civil rights. The Court can hear the PHRA action pursuant to its supplemental

jurisdiction.

    8. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the unlawful conduct

alleged herein occurred in this judicial district and the entity Defendants hereto reside in this

judicial district.

    9. Plaintiff has completed all prerequisites to suit and has brought this action within the time

allowed by law.

                                        NATURE OF THE CASE

    10.                                                                   and a board-certified,

fellowship trained Retina Specialist and Vitreoretinal Surgeon.

    11. Vrabec, an Ophthalmologist, was hired in 2007 at Geisinger as a Retina Specialist, in part

due to her academic achievements and qualifications, and to address ongoing academic

deficiencies at Geisinger.


                                                                                                      2
          Case 4:21-cv-00804-MWB Document 1 Filed 05/03/21 Page 3 of 14




    12. Vrabec became the Director of Clinical Research and practicing Retina specialist.

    13. At the time of her hire, Dr. Steven Marks, was employed as a Retina Specialist at

Geisinger.

    14. Vrabec at all times has had superior resume, achievements, and accolades than Dr.

Marks. Vrabec was on staff at Jefferson Medical College and Wills Eye Hospital before coming

to Geisinger. Vrabec was a Clinical Adjunct Professor of Ophthalmology at Temple Hospital. As

of 2017, no other physician in the Department was a professor.

    15. Upon information and belief, Vrabec was hired at a lower rate of salary than that paid to

Dr. Marks, despite her achievements and credentials.

    16. At the time of her hire and at all times relevant, Dr. Marks has been functioning at over

capacity with respect to patient load.

    17. At all times relevant, Vrabec has been under scheduled and underutilized with respect to

patient scheduling.

    18. Vrabec had been practicing at a .6 full time equivalent, .5 of which was dedicated to

patient scheduling and .1 to academic research, until Geisinger punished her as a result of a PIP

and removed her academic time.

    19.

     numbers of patients seen, productivity and efficiency.

    20. Vrabec has been under scheduled, underutilized and not been consistently given proper

support staff to reach those goals.

    21. Vrabec has requested for years that her open slots be filled and that she be given a



 full-time scribe and has been functioning at over capacity.



                                                                                                    3
           Case 4:21-cv-00804-MWB Document 1 Filed 05/03/21 Page 4 of 14




     22. The scribe is available to enter information into the charts and to help the physician

operate at better efficiency. Until March 2020, Vrabec was never assigned a trained full-time

scribe to assist.

     23. When Vrabec raised concerns of the scheduling she was told that there were some



     24.

             distribution of assignments and assistance given to Dr. Marks, and the lack of

response as to filling her schedule and the issue has not been remediated.

     25. Vrabec is the only female Retina Specialist in her Department.

     26. Most recently Geisinger hired two younger male attending physicians as retina specialists

for retina patients, one of whom has no sub-specialty training.

     27. Vrabec was advised that due to budgetary reasons that the Department was going to have

to change her research time to clinical time without assurances that these new clinical openings

could or would be filled, further compromising her ability to meet RVU targets.

     28. At the same time, Geisinger, which had already hired and planned to onboard within six

(6) months a young male retina specialist upon completion of his fellowship,

                                               resident who had no subspecialty training.

                                                                               Retina clinical load

and injection procedures over providers other than Dr. Marks.

     29. Geisinger has made it all but impossible for Vrabec to appear to be highly productive,



           to reduce her productivity with the hiring of two younger male physicians to perform

retinal work, increasing number of clinical openings and increasing RVU targets without filling



                                                                                                      4
          Case 4:21-cv-00804-MWB Document 1 Filed 05/03/21 Page 5 of 14




    younger male Retina Specialists,

                              and failing to assign a full time scribe until this past year.

    30. Upon information and belief, at all times relevant Marks, who would operate as her only



by dollars paid per RVU generated and dollars paid per FTE worked. Upon information and

belief, Dr. Roy Tuller, whose practice was bought by Geisinger in 2016, came in at the same rate

of pay as Marks. Despite her request for transparency, as is available in other Departments, her

Department has refused to share that information.

    31. On or about May 9, 2019, Vrabec through counsel raised the issues of equal pay and

support and scheduling, and that Geisinger was discriminating against her in pay and assignments

as a female.

    32. She also raised concern about change in her job description evidenced by reduced

protected research and academic time.

    33. Vrabec also raised with Geisinger what appeared to be serious safety concerns related to

an outbreak of infections which occurred in November 2018 resulting from intravitreal injections,



    34. Due to previous additional outbreaks of infections, in 2017, Vrabec requested approval to

do a Quality Improvement study to address the high rate of infection, that was far in excess of the

national average.

    35. On or about January 2018 Vrabec secured approval to go forward with the study.




                                                                                                   5
            Case 4:21-cv-00804-MWB Document 1 Filed 05/03/21 Page 6 of 14




     36. On or about January 2019, Vrabec requested and was granted Institutional Review Board

                                                                              international meeting

of The Retina Society an abstract of her results.

     37. Upon receipt of the letter from counsel addressing her concerns, the Department began to

retaliate against her.

     38. Vrabec became the target of ongoing harassments and micro-managing of her practice

and began to be pulled aside on unfounded complaints.

     39. Ultimately, Geisinger, through her Department Chair, Herbert Ingraham, MD, began to



       review to address concerns that physicians had as well as performance issues.

     40. Ingraham refused to meet her for a care conversation by the system wide deadline, yet

submitted documentation signed by him, indicating that he had done so, which was not true.

     41. On July 24, 2019, Ingraham placed Vrabec on a written warning, a performance



     Further, as punishment for the warning, Geisinger demanded that she withdraw her

presentation to The Retina Society, less than one week before it was scheduled to be given,

causing her great harm and embarrassment. Finally, Geisinger forbade her from reporting any

information about the infections in any future publication or presentation.

     42.

           approval to perform her research. As stated above, that research project had been




                                                                                                      6
           Case 4:21-cv-00804-MWB Document 1 Filed 05/03/21 Page 7 of 14




     43.                                                    time and her research time, accelerating

a change in her job description. Vrabec lost her .1                 time and now works .6 FTE

clinical time.

     44. Geisinger failed to follow internal protocol and appeal procedures to review the PIP, to

the detriment and harm of Vrabec. Upon information and belief, Geisinger denied Vrabec a full

cost of living pay raise as a punishment for the pre-textual PIP.

     45.

     her patient data, and no discipline has been given.

     46. Recently upon trying to address issues with Geisinger she was told by top management

                                                                     to        line up with the

chairman or bring it on, directly threatening her for raising viable claims.

                                 COUNT I SEX DISCRIMINATION

     47. Plaintiff incorporates by reference the allegations paragraphs 1-46 as though fully set

forth herein.

     48. Plaintiff is a female protected by Title VII against discrimination in her employment.

     49. Defendants are employers pursuant to Title VII, 42 U.S. Code

industry affecting commerce who has fifteen or more employees for each working day in each of

twenty or more calendar weeks in the current year.

     50. Defendants have discriminated against Plaintiff with respect to pay, support, discipline,

and assignments in favor of male physicians.

     51. Complaint has been discriminated against as a female with the failure of Geisinger to

assign her a trained full time scribe from 2008 until March 2020. At all times Dr. Marks had a

scribe, which assignment boosts his productivity and therefore impacts compensation.



                                                                                                     7
            Case 4:21-cv-00804-MWB Document 1 Filed 05/03/21 Page 8 of 14




       52. At all times Plaintiff holds higher qualifications than the male physicians who receive a

higher rate of pay and are able to meet incentives including annual cost of living increases.

       53. Plaintiff has been diminished in job duties by the Defendants hiring of new male

physicians, and diverting patient cases to them, which has impacted her patient schedule and

productivity.

       54. Upon information and belief, some of Marks patients have been transferred to other male

retina specialists including the recently hired younger male non-

              and not to Vrabec.

       55. Plaintiff is protected as an employee who has been discriminated against on the basis of

sex.

       56. As a result of the discrimination based upon her sex, Plaintiff has suffered and continues

to suffer harm.

       WHEREFORE, the Plaintiff requests damages for lost wages, benefits and other

 compensatory damages, emotional pain and suffering, continued harm and damage to her career,

 punitive damages

          proper.

                                       COUNT II RETALIATION

       57. Plaintiff incorporates by reference the allegations paragraphs 1-56 as though fully set

forth herein.

       58. Title VII, 42 U.S. Code

            in protected activity.

       59. Vrabec has engaged in protected activity by raising issues of sex discrimination internally

and by filing a charge at the EEOC.


                                                                                                        8
              Case 4:21-cv-00804-MWB Document 1 Filed 05/03/21 Page 9 of 14




       60. Vrabec brought these issues to her employer in raising that she did not get equal patient

load, support, and that as a result her productivity and pay were impacted as compared to the male

physicians.

       61. Geisinger has systematically retaliated in scheduling, failing to assign a full time trained

scribe between 2008 and 2020, denying pay increases, denying her a timely annual performance

review and the opportunity to raise concerns with her supervisors, and placing her on a PIP in

July of 2019, shortly after she engaged in protected activity to raise issues of discrimination.

       62. Geisinger has impacted her pay, advancement, schedule, reputation, and caused her great

harm and embarrassment in the academic community in demanding the withdrawal of her

research from an international forum and prohibition to report the research in the future.

       63.                                                                                 to      in

line                         continues to target her for unequal discipline.

       64. Geisinger has prevented meaningful access to supervisors to address and remedy issues

involving patient safety and equal treatment for pay and other benefits of employment under the

law. At one meeting with Dr. Malone about infections, he stated          guess you have a conscience.

       65. Geisinger has denied her pay raises in retaliation for raising discrimination and issues of

patient safety.

             WHEREFORE, the Plaintiff requests damages for lost wages, benefits and other

 compensatory damages, emotional pain and suffering, continued harm and damage to her career,

                                                                                                Court

 deems proper.




                                                                                                          9
         Case 4:21-cv-00804-MWB Document 1 Filed 05/03/21 Page 10 of 14




                                   COUNT III EQUAL PAY ACT

   66. Plaintiff incorporates by reference the allegations paragraphs 1-65 as though fully set

forth herein.

   67. Plaintiff is performing work as a Retina Specialist and Retinal Surgeon for Defendants.

Upon information and belief, Plaintiff has more qualifications and skills than other male Retina

Specialists in the performance of her job.

   68. Vrabec is the only female Retina Specialist, and has the highest qualifications, training,

and skills than other male retina doctors.

   69.

                of which requires substantially equal skill, effort, and responsibility as the jobs held



   70.

   71. Vrabec works a .6 full time equivalent to the males, however, is not being paid

proportionately to her .6 FTE, nor permitted to reach productivity goals due to ongoing

discrimination.

   72. Upon information and belief, Vrabec is being paid at a lower wage than the males in her

department, adjusted for FTE, without any just reasons other than her sex.

   73. Defendants are in violation of the Equal Pay Act at all times relevant to the Complaint

and ongoing, as to the pay differential between Vrabec and the male Retina surgeons.

   74. Vrabec completed fellowship training, and is more highly trained, qualified and has more

seniority than all male Retina surgeons in her Department, and with the exception of Dr. Marks,

she has more seniority in the Department.




                                                                                                     10
        Case 4:21-cv-00804-MWB Document 1 Filed 05/03/21 Page 11 of 14




   75. There is no legal justification for paying Vrabec less than the male Retina surgeons in her

Department.

   76. Defendants conduct was intentional and willful. As a result of the actions of the

Defendants, the Plaintiff has suffered and continues to suffer harm.

       WHEREFORE, the Plaintiff requests damages for lost wages, benefits and other

damages, liquidated damages,                                                     available by law

or any award in law or equity that the Court deems proper.

                 COUNT IV      PENNSYLVANIA HUMAN RELATIONS ACT

   77. Plaintiff incorporates by reference the allegations paragraphs 1-76 as though fully set

forth herein.

   78. Plaintiff is an employee covered by the PHRA.

   79. Defendants are employers as defined by the PHRA, which definition includes any person

       employing four or more persons within the Commonwealth.

   80. The foregoing actions of Defendant constitute unlawful sexual discrimination and

       retaliation, in violation of the Pennsylvania Human Relations Act, 43 Pa.C.S.A. § 951, et

       seq.

   81. As a result of the actions of the Defendants, Plaintiff has suffered harm in the loss of pay,

advancements, and other reputational harm.

    WHEREFORE, the Plaintiff requests damages for lost wages, benefits and other

compensatory damages, emotional pain and suffering, continued harm and damage to her career,



       proper.




                                                                                                 11
             Case 4:21-cv-00804-MWB Document 1 Filed 05/03/21 Page 12 of 14




                       COUNT V - AGE DISCRIMINATION IN EMPLOYMENT

   82. Plaintiff incorporates by reference the allegations paragraphs 1-81 as though fully set

forth herein.

       83.        At three times when younger male Retina specialists were hired (2009, 2012,

                                                                               to younger male



       84.

       filled, two younger males were hired as Retina specialists, causing reallocation of patients,

and further impacting her patient schedule and therefore her pay.

       85.



         younger male physician, who has no subspecialty fellowship training qualifications, has



        from Vrabec.

   86. Vrabec is more qualified than these two physicians to provide the services.

   87. Vrabec, age 59, is in the protected class under the Age Discrimination in Employment

Act, 29 U.S. Code § 620, et seq.

   88. It is believed and averred that she is being discriminated against in the terms and

conditions of her employment due to age.

   89. The male physicians hired to provide services are younger than Vrabec, not in the

protected class, and substantially less qualified to provide the services.

   90. Plaintiff is protected as an employee who has been discriminated against on the basis of

age.



                                                                                                   12
        Case 4:21-cv-00804-MWB Document 1 Filed 05/03/21 Page 13 of 14




   91. Plaintiff has suffered an adverse employment action due to her age, in that the younger

male employees have been assigned the patient caseloads, and cases have been diverted from

her, affecting her pay, and opportunities for advancement.

       WHEREFORE, the Plaintiff requests damages for lost wages, benefits and other

compensatory damages, liquidated damages,

    or equity that the Court deems proper.

A JURY TRIAL IS DEMANDED.



   Respectfully submitted.




                                             ______________________________
                                             Kimberly H, Ashbach, Esq.
                                             708 Abbeydale Court
                                             Ambler, PA 19002
                                             267-468-0613
                                             267-468-0614 (fax)
                                             kim@ashbachlaw.com
                                             Attorney for Plaintiff




                                                                                                 13
Case 4:21-cv-00804-MWB Document 1 Filed 05/03/21 Page 14 of 14
